Citation Nr: 9905326	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-33 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis, secondary to 
service-connected residuals of a nose fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1967 to October 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for sinusitis on both a direct basis and secondary 
to service-connected residuals of a nasal fracture.  The 
veteran appealed the denial of service connection for 
sinusitis secondary to service-connected residuals of a nasal 
fracture.

This case was previously before the Board in September 1996 
when it was remanded for a VA examination of the veteran to 
include a medical opinion.  The requested development has 
been completed.


FINDINGS OF FACT

1.  There is no medical opinion or other competent evidence 
linking sinusitis to a service connected disability.

2.  The veteran has not presented a plausible claim for 
service connection for sinusitis, secondary to service-
connected residuals of a nose fracture.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for sinusitis secondary to service-
connected residuals of a nose fracture, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. §§  3.303(b), 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 633 (1992).  Similar to the Caluza analysis 
above, the veteran must provide evidence of (1) a current 
disability, and (2) a link or nexus between the current 
disability and a service connected disability, as shown by 
competent lay or medical evidence as the situation warrants.  
See Locher v. Brown, 9 Vet. App. 535 (1997), Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).  In this regard, the Board also 
notes that the veteran may be compensated for an increase in 
a nonservice-connected disability which is the proximate 
cause of a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board finds that medical evidence is needed to 
provide a link between any current diagnosis of sinusitis and 
the veteran's service-connected residuals of a nasal 
fracture.

Factual Background

Service medical records show that the veteran was treated for 
a fractured nose in July 1968.  On VA examination in January 
1985, the examiner noted that the veteran's nose had a large 
hump present at the base of the nose and a bulbous deformity 
at the tip; however, he had adequate nasal passages and was 
able to draw in air bilaterally.  Service connection was 
granted for residuals of the nasal fracture in a March 1985 
rating decision based on disfigurement.

In January 1994, the veteran was provided a VA compensation 
and pension examination of the sinuses.  He related that 
since his inservice nose fracture, he has had chronic trouble 
with his maxillary sinus, with drainage, coughing and trouble 
breathing.  He described this as a worsening condition.  On 
examination, the nasal mucosa was inflamed.  There was a 
septal deviation to the left.  The turbinates were swollen 
and inflamed.  There was no tenderness or pressure over the 
sinuses.  X-ray examination of the sinuses resulted in an 
impression of acute left maxillary sinusitis.  The diagnoses 
were residuals of a fractured nose and chronic recurrent 
sinusitis.

Following a remand by the Board in September 1996, additional 
records of the veteran's outpatient treatment were received 
from the VA clinic in Ft. Myers, Florida.  These show that in 
February 1995 he was seen as a new patient, complaining of 
cold symptoms including sinus pain and congestion.  In March 
he was treated for complaints of extreme sinus headache for 
the past three days.  The diagnosis was upper respiratory 
infection and sinusitis.  Later reports show treatment for 
allergic rhinitis, sinusitis and a diagnosis of a left 
deviated septum.

In September 1997, the veteran was afforded a VA compensation 
and pension examination of the nose and sinuses.  The veteran 
reported symptoms of rhinitis and recurrent sinusitis with an 
onset approximately around 1979 to 1980.  Currently, he had 
flare-ups of chronic sinusitis approximately six to seven 
times a year.  He also reported poor eyesight associated with 
his flare-ups of sinusitis.  The diagnoses included minor 
nonobstructive nasal septum deviation, chronic rhinitis and 
chronic recurrent sinusitis of several years duration.  The 
examiner added the following:

The veteran reports chronic exposure to 
welding fumes and dust in military 
service (1967 to 1969).  This exposure 
along with nasal fracture could 
theoretically be contributory to 
development of chronic rhinitis and 
subsequent sinusitis.  Regrettably I 
didn't find any medical evidence of such 
symptoms and treatment for them in the 
veteran's [claims] file since trauma in 
1968 until 1993 to 1994.  For that reason 
I cannot establish direct connection 
between nasal trauma in 1968 and current 
recurrent sinusitis.  

The examiner noted that photos had been requested of the 
veteran's nose as an adjunct to the report.  In January 1998 
however, she wrote that photographs were not necessary and in 
a continuation to the above opinion wrote, "Without such 
evidence, I believe it is unlikely that the sinusitis is 
either caused by or increased symptoms are due to nasal 
fracture."

Analysis

The veteran has not submitted a well-grounded claim for 
service connection for sinusitis secondary to his service-
connected residuals of a nasal fracture.  No medical evidence 
has been presented of a link or nexus between his sinusitis, 
and his service-connected residuals of a nasal fracture.  In 
fact, a VA medical opinion specifically disputes any such 
link noting that it is unlikely that sinusitis is caused by 
the nasal fracture.  Although the same VA physician stated 
that the veteran's reported exposure to welding fumes in 
military service along with his nasal fracture "could 
theoretically be contributory to the development of chronic 
rhinitis and subsequent sinusitis," she also noted that 
there was no evidence in the claims file to support this 
connection since there was no "medical evidence of such 
symptoms and treatment since trauma in 1968 until 1993 to 
1994."  The Board notes that when a doctor's opinion is 
expressed in terms of "may or may not" it is not sufficient 
to establish a well grounded claim.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  The Board finds that the expression 
"could theoretically be" in describing the link between the 
veteran's sinusitis and his service-connected residuals of a 
nasal fracture is the functional equivalent of "may or may 
not," and therefore can not serve to well ground the claim.  
The VA examiner also noted that there was no evidence of an 
increase in the veteran's sinusitis which may be attributable 
to his service-connected residuals of a nasal fracture.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The only evidence of a link between the veteran's sinusitis 
and his service-connected residuals of a nasal fracture 
consists of the veteran's own statements.  However, the 
veteran's statements are not competent evidence to establish 
either a current disability, or the etiology of his disorder.  
Because there is no evidence that the veteran is a medical 
professional, he is not competent to make a determination 
that his sinusitis is the result of his service connected 
nasal fracture rather than an intervening condition such as 
allergic rhinitis.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Conclusion

The veteran does not meet the requirement of a link or nexus 
between his sinusitis and his service-connected residuals of 
a nose fracture.  See Caluza, 7 Vet. App. at 506.  See also 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1997).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
sinusitis secondary to service-connected residuals of a nasal 
fracture.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Gober, No. 97-7014 (Fed Cir. October 7, 1997); Epps 
v. Brown, 9 Vet. App. 341 (1997).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Finally, the appellant's representative argues that if this 
case is found to be not well grounded due to lack of 
evidence, "appellant asserts such lack of evidence is very 
likely a direct result of a procedural defect in the manner 
in which the [RO] adjudicated appellant's claim" and the 
case should be remanded to the RO for corrective action.  As 
such, he essentially contends that VA has expanded its duty 
to assist the claimant by certain provisions in VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1) and that the case should be 
remanded on the ground that VA has extended the duty to 
assist to claims that are not well grounded.  M21-1, 
Part III,  1.03(a) and Part VI,  2.10(f).  The Board, 
however, notes that it is specifically not bound by VA 
manuals, circulars, or other administrative issues.  Tobler 
v. Derwinski, 2 Vet.App. 8, 14 (1991).  Moreover, the cited 
provisions of M21-1 have not been promulgated pursuant to the 
regulatory requirements of 38 C.F.R. § 1.12 (1998).  The 
representative has not cited to a court decision that holds 
that the cited portions of M21-1 are substantive rules.  
Consequently, the Board finds no basis upon which to comply 
with the representative's request in this regard.



	(CONTINUED ON NEXT PAGE)


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for sinusitis, secondary to service-
connected residuals of a nasal fracture is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

